—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 19, 1997, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not deny him an opportunity to establish an entrapment defense *571when it refused to compel disclosure at trial of the identity of a confidential informant. The informant was neither a witness nor a participant in the crime (see, People v Cole, 224 AD2d 540).
The defendant’s remaining contentions are without merit.. Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.